DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/21 has been entered.
Receipt is acknowledged of amendment and remarks  filed on 9/15/21. Claims 2-3, 5-8, 14 and 20 are cancelled and claims 27-34 are added as per applicant’s amendment dated 9/15/21.
Status of claims
Claims 1, 4, 9-13, 15-19, 21-34 are pending in the application.
Claims 2-3, 5-8, 14 and 20 are cancelled.
Claims 24-26 and 33-34  are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1, 4, 9-13, 15-19,  21-23 and 27-32 are examined in the application and the generic claim is examined to the extent that it reads on  “VP/dimethylaminoethylmethacrylate copolymer”; Polyquaternium-37,  “behentrimonium chloride”  under cationic surfactant; “cetearyl alcohol” under fatty alcohol; “amodimethicone” under amino functionalized silicone; “isopropyl esters “ under esters. 

Claim Rejections - 35 USC § 103
Claims 1, 4, 9-13, 15-19,  21-23 and 27-32  are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2012/0103357 (‘357) and   U. S. Patent 9,125,838 (‘838) and US 2017/0340547(‘547) .
US ‘357 teaches composition for keratin fibers ( claimed hair cosmetic) and teaches under abstract conditioning and shine enhancing compositions condition the hair in terms of combability, smoothness and softness to hair (abstract) and under example 12 exemplifies:

    PNG
    media_image1.png
    201
    454
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    143
    522
    media_image2.png
    Greyscale


The above example discloses claimed water (h) of claims 1 and 23; behentrimonium chloride drawn to cationic surfactant (c ) and the amount is 1% ( claims 1, 10-12, 23 and 27) and the amount is within the amount claimed in claims 12 and 23, which is about 0.2 to about 5 %.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976); In re Woodruff 16 USPQ2d 1934(Fed. Cir. 1990) (MPEP2144.05.1).	

  Example 12 also discloses amodimethicone (claims 1,16, 23 and 29-30) and  drawn to amino functionalized silicone (f) and the amount is 0.8% and this is within about 0. 1 to about 3% of claims 17and 23.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976); In re Woodruff 16 USPQ2d 1934(Fed. Cir. 1990) (MPEP2144.05.1)	

 Example also discloses claimed cetearyl alcohol (claims 1, 13,  23 and 28) drawn to fatty alcohol (d) and the amount is 10%. US ‘357 teaches at ¶ [0086] fatty alcohols and the amount is 0.1-20% and the description includes claimed cetearyl alcohol and the claimed amount which is 0.5-3% of claims 1 and 23 is within the amount taught by US ‘357. US ‘357 at ¶ [0102] teaches adding to the compositions cationic polymers as conditioning agents and this includes claimed Polyquaternium-37 (claims 1 and 23) and the amount is 0.01-15% at ¶ [0102] and claimed amount about 1.5 to about 3 %  (claim 9) and the claimed amount “ greater than 1.5 to about 3 wt%”  of claim 23 is within the amount taught by US ‘357 and example 7 exemplifies Polyquaternium-37 and the amount is 0.5% and this amount is within claimed amount about 1.5 to about 3 %.  
US ‘357 at ¶ [0066] teaches adding hair conditioner and the amount is 0.01-10% and at [0067] teaches claimed panthenol (e) ( claims 1 and 23)  and the amount claimed which is from about 0.1 to about 3 wt % of claim 15  and 0.1 to about 1% of claim 23 is within the amount taught by US ‘357.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976); In re Woodruff 16 USPQ2d 1934(Fed. Cir. 1990) (MPEP2144.05.1)
	
 US ‘357 at ¶ [0059] teaches adding oil (g)  to the compositions and the oils include claimed coconut oil (claims1, 18-19 and 23) and jojoba oil (claim 18) and the amount taught is 0.01-2% and there is overlap with 0.1 to about 4.5% of claim 20 and about 0.5 to about 4.5% of claim 23. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976); In re Woodruff 16 USPQ2d 1934(Fed. Cir. 1990) (MPEP2144.05.1)	

US ‘357 teaches at ¶ [0060] adding esters and this includes isopropyl palmitate, other compounds drawn to esters of claim 22. US ‘357 also teaches adding non-ionic surfactants as emulsifiers and this includes fatty alcohol ethoxylates, which is drawn to alkoxylated fatty alcohols of claim 21. 
US ‘357 at ¶¶ [0069-0074] teaches adding fixing polymers to the compositions and at¶ [0072] teaches Octylacrylamide/acrylates/ butyl amino ethyl methacrylate copolymer.
The difference between US ‘357 and instant application is regarding ingredient (a) species, which is “VP/dimethylaminoethylmethacrylate copolymer”  and the amount drawn to claim 4.
Patent ‘838 teaches whipped compositions for the treatment of keratin fibers (hair cosmetic) and teaches at col.1, ll.45-48 that the whipped compositions provide enhanced elastic property, desirably bouncy texture and significantly improved viscosity and teaches at col.5, ll. 20-24 that the compositions comprise film formers, which can be chosen from anionic, amphoteric and non-ionic

film former and under claim 10 claims the film former drawn to the claimed species, which is “VP/dimethylaminoethylmethacrylate copolymer” (claims 1 and 23). Claim  10 also claims Octylacrylamide/acrylates/ butyl amino ethyl methacrylate copolymer, which is functionally equivalent to “VP/dimethylaminoethylmethacrylate copolymer”.  See below for claims 1 and 10.

    PNG
    media_image3.png
    280
    463
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    96
    518
    media_image4.png
    Greyscale


Patent is claiming the same species claimed under a) in the instant application (claim 10) and patent under claim 10 also claims  the same species.
Patent ‘838 does not teach the amount of film former.
US ‘547 teaches methods for shaping of keratin fibers (hair cosmetic compositions) and teaches the amount of film forming polymers at ¶ [0182] and this is about 0.1 to about 20% and 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976); In re Woodruff 16 USPQ2d 1934(Fed. Cir. 1990) (MPEP2144.05.1).

	
US ‘357 at paragraph [0102] teaches the amount of conditioning polymers  and this is 0.01-15% and describes claimed species under b) which is polyquaternium 37 at paragraph [0103]. US ‘357 under example 12 teaches amount of dimethicone, species under f) and this is 0.5%. US ‘357 at paragraph [0059] teaches the amount of oil to be below 2%, under f) and this is 0.01-2%.  US ‘547 teaches the amount of film formers and this is 0.1 -20% and patent ‘838 claims the same film former species under a) is VP/dimethylaminoethylmethacrylate copolymer and Amodimethicone (species under f is exemplified in example 12 as 0.8%)
Taking the amount of ingredient a) as 0.3% and taking the amount of b) as 0.3 %, d) as 0.8% and f) as 0.1% (a+b is 0.6% and f+g is 1.8% and the ratio of a+b to f+g is 0.6/1.8 and the ratio is 0.33 and this is within the ratio of about 0.2 to about 0.8 (claims 1, 23) and within the ratio of 0.25-0.6 (claim 31) and within the ratio of 0.3-0.5 (claim 32) .
Taking the amount of ingredient a) as 0.4% and taking the amount of b) as 0.4 %, d) as 0.8% and f) as 0.1% (a+b is 0.8% and f+g is 1.8% and the ratio of a+b to f+g is 0.8/1.8 and the ratio is 0.44 and this is within the ratio of about 0.2 to about 0.8 (claims 1, 23) and within the ratio of 0.25-0.6 (claim 31) and within the ratio of 0.3-0.5 (claim 32) .
Taking the amount  of ingredient a) as 0.5% and taking the amount of b) as 0.5 %, d) as 0.8% and f) as 0.1% ( a+b is1% and f+g is 1.8% and the ratio of a+b to f+g is 1.0/1.8 and  the ratio is 0.55 and this is within the ratio of about 0.2 to about 0.8 (claims 1, 23) and within the ratio of 0.25-0.6 (claim 31).
.
Response to Arguments
Applicant's arguments filed 9/15/21 have been fully considered but they are not persuasive.
 Applicants argue that the rejection is based on Example 12 of US 2012/0103357 (‘357) 
and does not include a), b), and g) and the rejection points to US ‘838 for the species component of a) and points to US ‘547  which mentions long list of film formers and the rejection points to example 7 for component b) and paragraph [0059] for vegetable oil and thus claimed ratio cannot be derived from the art.
In response to the above argument, as stated in the advisory, US ‘357 is not valid only for example 12 but for the entire disclosure.
Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215. (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component).
	Applicants point out to unexpected results in the specification and argue that comparable compositions B and C are more closely related to example 12 and argue that only inventive compostion A provided texture that was bouncy, creamy and emollients feel (not emollients free stated by applicants at page 8 of remarks). Se the table and the data below.

    PNG
    media_image5.png
    486
    697
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    502
    707
    media_image6.png
    Greyscale

The results are unpersuasive for the following reasons:
In the above table B and C is not comparable to invention A because composition B does not have ingredient a) and  therefore there is no criticality demonstrated for the  “ wherein the weight ratio of the total combined amount (a) and (b) to the total combined amount of (f) and (g) is about 0.2 to about 0.8 “ or  “wherein the weight ratio of the total combined amount (a) and (b) to the total combined amount of (f) and (g) is about 0.25 to about 0.6 “ of claim 31 or “wherein the weight ratio of the total combined amount (a) and (b) to the total combined amount of (f) and (g) is about 0.3 to about 0.5 “ of claim 32.  

Composition B does not have claimed ingredient c) drawn to cationic surfactant, but also claimed ingredient e) drawn to panthenol. If there is a composition with missing either ingredient, c) or e) and applicants presented results then reasonable conclusions can be drawn.
In the above table, composition C does not have ingredient a) and also ingredient b) and therefore there is no criticality demonstrated for the “wherein the weight ratio of the total combined amount (a) and (b) to the total combined amount of (f) and (g) is about 0.2 to about 0.8 “ or  “wherein the weight ratio of the total combined amount (a) and (b) to the total combined amount of (f) and (g) is about 0.25 to about 0.6 “ of claim 31 or “wherein the weight ratio of the total combined amount (a) and (b) to the total combined amount of (f) and (g) is about 0.3 to about 0.5 “ of claim 32.  
For compositions D-G, wherein the weight ratio of the total combined amount (a) and (b) to the total combined amount of (f) and (g) is about 0.2 to about 0.8 “ is outside the claimed ratio range, however, there is  no results drawn to cosmetic performance or effect on hair as stated for composition A drawn to instant invention.
US ‘357 which teaches under abstract, that the compositions condition the hair in terms of combability, elasticity, softness and smoothness and these properties are also shown for composition A. US ‘357 teaches all the claimed ingredients except ingredient a). 
In view of the above reasons, the claims are prima facie obvious within the meaning of 35 U.S.C. over the combination of US 2012/0103357 (‘357) and   U. S. Patent 9,125,838 (‘838) and US 2017/0340547(‘547).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/      Primary Examiner, Art Unit 1619